‘v                               ,,-755



                                         6h?FICE       OF
                     Tnp ATTORNEY GENEI-WL

PRICE  DANIEL
ATTORNEYGENeHAL
                                      September 18, 1947

        Hon. George H. Sheppard
        Comptroller of Public Accounts
        Capitol Station
        Austin, Texas           Opinion No. V-383
                                          Re:   The mileage reimbursement to
                                                be paid a district   attorney
                                                for those miles driven In
                                                his own car on offlclal    State
                                                business in excess of the
                                                first  one thousand miles In
                                                one calendar~month.
        Dear Sir:
                     Your request for the opfnlon,of           this   Department
         Is,   In part, as follows:
                       "A District  Attorney has submitted to
                  this department his expense account covering
                  1213 mile9 for the month of June at five
                  cents per mile.   This department is unoer-
                  taln as to whether the Attorney Is allowed
                  five oents a mile   for, the entire 1213 tiles
                  or whether he is entitled    to recelve~five
                  cents for the first    1,000 mlles and four
                  cents for the remaining 213 miles.
                        "We shall,    therefore, thank you to ad-
                  vise us whether the DlstrIot     Attorney may re-
                  ceive five cents a mile for his entire mileage
                  or whether he is governed by the rider on the
                  Appropriation    Bill and can only receive five
                  cents a mile for the first     1,000 miles and
                  four oents for that mileage above 1,000 trav-
                  eled In any one calendar month."
                       R . . .

                         "The sole question here Is whether tb,e
                  District   Attorneys and Distriot Judges shall
                  receive a straight   five oents a mile for the
                  entire mileage traveled In any one oalendar
.   -



        Hon. George H. Sheppard,       Page 2, V-303


              month or whether they       shall receive five cents
              a mile for the first       1,000 miles traveled and
              four cents, etc.,  for      the mileage traveled in
              excess of 1,000 miles       in any one calendar month.”
                       The pertinent   statutes   are as follows,   all   em-
        phasis     being added:
                      Article   6823, R. C. S. 1925, as amended, is as
        follows:
                    “The traveling   and other necessary expenses
              incurred by the various officers,      assistants,
              deputies,   clerks and other employees In ‘the var-
              ious departments, Institutions,      boards, commls-
              sions or other subdivisions      of the State Govern-
              ment, In the active discharge of their duties
              shall be suoh as are specifically      fixed and ap-
              propriated    by the Legislature   in the general
              appropriation    bills providing for the expenses




              the expense accounts submitted for payment or
              allowanc,e from such appropriations,     and such
              payment ore a.llowance shall be made at a rate
              not to exceed fi      (5d) cents for each mile ao-
              tually traveled ,%d     ‘no’a’dditlonal expense- In-
              cident to the operatlon of such automobile, ,s.hall
              be allowed.     As amended Acts 1931, 42nd Leg.,p.
              372, oh. 218,‘fl l-/”
                  The eneral provisions  of the Judiciary Appro-
        priation Bill 7Chap. 379, Acts 49th Leg., R. S. (1945) )
        oontaln the following proviso In Section 4 thereof:
                     “Traveling expenses paid to all officers
              and employees under the teqs    of this bill shall
              be the same amount and paid under. the same oondl-
              tlons as provided for in the General Departmental
              Bill.”
                  The general provisions   of the General Depart-
        mental Appropriation  Bill,  (Chap. 378, Acts 49th Leg.
        R. S. (1945) p. 810) referred to in the preceding para-
        graph are as follows:
                                                        V
Hon George H. ShepparU, Page’ 3, V-383


          Subaeotion   ,(ll)   f,   Seotion   2,   (in part) :
             *r. Unless otherwise speoifloally    pro-
     vided by the statutes,     it is provided that any
     officer    or employee who travels on offloial
     State business and who uses his own oar while
     so doing shall be reimbursed for the use of
     said car on the basis of the total mileage
     traveled during any oalendar month at the fol-
     lowing rate:     Five cents (5#) per mile for
     the first    thousand miles traveled and four
     cents (4#) per mile for each mile traveled
     in excess of one thousand miles.”
          Article   6820, R. C. S. 1925, is as follows:
           “All dIstrIct    judges and dlstriot    attor-
     neys when engaged In the discharge of their of-
     fi I 1 d tI      In ‘any county in this State other
     tgnatheUoo%y        of their residence,    shall be ear-
     lowed their actual and necessary expenses while
     actually   engaged In the discharge of such duties,
     not to exceed four dollars      per day for hotel bills,
     and not to ,exoeed, four cents a mile when travel-
     Ing by railroad,     and not to exceed twenty cents
     a~mile when traveling      by private   conveganoe, In



     graph and telephone expenses Incurred by them
     in the actual discharge of their duties.         Suoh
     expenses shall be paid by the State upon the
     sworn and itemized account of each dlstriot
     judge or attorney entitled    thereto,     showing suoh
     expenses.    In distriots containing more than one
     oounty, suoh expenses shall never exoeed in any
     one year $100.00 for each county In the district;
     provided that no UlsfrIot    judge or attorney shall
     receive more than $000.00 in any one year under
     the provisions   of this article.      The aooount for
     said services   shall be reoorded in the official
     minutes of the district   court    of the oountv In
     whloh such judge or attorne       resides,   reap&o-
     tive1g.   Dots 1923, p. SO,5
            When Article   6823, supra, was amended by Chap.
218, Acts 42nd Leg.,     1931,  p. 372, the emphasized portion
thereof was added and the verbiage of the original      act
of 1917 remained unchanged exoept for the addition of
the followlna    emohasized words. “In the various deoart-
merits, instl&tiks,      boards, commissions, or other-sub-
Hon. Geor:e    B. Sheppard,    Page 4, V-383


divisions     of the State   government.
              The emergency clause   of the amending act. reads
In part     as follows:
            "Sec. 2. The fact that officials    and em-
      ployees of the State government are receiving
      allowances for the use of privately    owned auto-
     mobiles based on various rates, some of whioh
      appear to be exoessive, and, that no unirorm
     ,rate of allowanoe is specified  In the statutes
      creates an emergenoy . . . n
            The enactment by the 42nd Legislature    of the a-
mendment to Article   6023 oonstituted   an implied repeal of
that   ortlon of Artlole  6820, aupra whloh DrOVideS that
"aTz tit        judges and district   akorneys-.   . . shall
be allowed their actual and neoeaaary expenses . . . not
to exoeed twenty oents a mile when traveling      by private
oonveysnoe   . . . n
           You are therefore advised that it 1s the opln-
ion of this Department that District  Judges and Dlstriot
Attorneys using their own oars while traveling     on offlo-
ial State business shall be reimbursed iOr auoh use at
the rates provided for In Subsection   (11) S, Section 2,
Chapter 379, Acts of the Forty-ninth  Legislature,    Regu-
lar Session,  1945, p. 936.
              Opinion No. O-7072, approved May 21, 1940, Is
overruled     In as far as It contliots  with thfs opinion.


             Dlstrlot Judges and Dlstrlot   Attorneys
      using their own oars while traveling       on of-
      ficial   State business shall be reimbursed for
      such use et the rates provided In the general
      Departmental Appro rlatlon Bill,     I.e.,   5 oenta
      for the first   1,00 8 miles, during any oalendar
      month and 4 cents for eaoh mile traveled In
      exoeas of 1,000 miles.      Artloles 6820 6823
Rawle C. 9. 1925; Chapter 379 Aote 1945 [Judiola-
      ry Appropriation    Bill);  Chapter 378, dote 1945
Hon. George B. Sheppard,         Yage 5, V-383


     (Departmental     Approprfdon          Bill.)     Opidon
     No.   o-7072,   overrulBd     In   part.

                                         Yours       very   truly

                                   ATTORNEY
                                          GENERALOF TEXAS



                                           C. K. Richards
                                   -”




                                                Assistant




CKR:mrj:jrb